FILED
                              NOT FOR PUBLICATION                             DEC 28 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MALKIAT SINGH,                                    No. 10-73242

               Petitioner,                        Agency No. A079-256-684

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Malkiat Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for the relief sought. See id. at 996-97; see also Cano-Merida v. INS, 311 F.3d

960, 965-66 (9th Cir. 2002). Given this conclusion, we reject Singh’s contentions

that the BIA erred by failing to address his additional arguments regarding his

asylum and Convention Against Torture claims.

      We also reject Singh’s contention that the BIA did not adequately consider

his evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(finding petitioner had not overcome the presumption that the BIA reviewed the

record); see also Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA

“does not have to write an exegesis on every contention”). Finally, contrary to

Singh’s contention, the BIA applied the proper legal standard.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73242